Citation Nr: 1537500	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left hip fracture.

2.  Entitlement to an initial disability rating in excess of 10 percent for a right ankle sprain with residual laxity.

3.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle fracture with residual laxity.


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from January 1990 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to a compensable rating for a left knee medial meniscus tear with arthritis  has been raised by the record in a December 2013 statement written on a VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in her November 2011 notice of disagreement that the left side of her body "continues to degenerate."  The last VA examination was provided in June 2010.  The new evidence suggests that the disabilities have worsened since the last examination, and VA is required to afford her a contemporaneous VA examination to assess the current nature, extent, and severity of her left hip and bilateral ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Veteran further contends that the June 2010 VA examination is inadequate because she was not provided with a magnetic resonance imaging (MRI) test, which she asserts "co[u]ld have revealed/substantiated conditions, such as edema, or swelling within the bone, or even the existence of a now subtle fracture that causes my pain and lack of mobility.  An MRI was clearly indicated."  On remand, the VA examiner should state whether an MRI is indicated, and explain why or why not.

As the appeal is being remanded for development, the AOJ should ask the Veteran to identify any additional, pertinent medical treatment that she has received for her left hip and bilateral ankle disabilities, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her left hip and bilateral ankle disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and severity of her left hip and bilateral ankle disabilities and their impact on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's left hip and bilateral ankle disabilities, provide her with an appropriate VA examination to determine the severity of those disabilities.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should state whether an MRI is necessary or indicated, and explain why or why not.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's left hip and bilateral ankle disabilities have on her ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

